Citation Nr: 1720574	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  16-54 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of  Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

After reviewing the record, the Board finds that further development of the evidence is warranted.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  TheVA will notify the Veteran if further action is required.

In March 2017, the Veteran had a hearing at the RO before the undersigned.  During that hearing the Veteran raised claims of entitlement to service connection for residuals of a head injury, an upper extremity disorder, and lower extremity disorder each claimed as secondary to a lumbar disorder.  The appellant further raised a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  


REMAND

After reviewing the evidence of record the Board finds that further development is in order particularly in view of the fact that the appellant's service treatment records are not available through no fault of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Accordingly, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide information or evidence of treatment for a low back disorder between 1955 and 2007.  Such evidence could include, but is not limited to, letters written in service, medical history recorded in conjunction with treatment for other disabilities after service; and/or reports of examinations for insurance or employment purposes.  If the Veteran provides information as to the location of that evidence, assist him in obtaining that evidence 

2.  Thereafter, schedule the Veteran for an examination to determine the nature and etiology of any present low back disorder.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The appellant's VBMS and Virtual VA files, as well as a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  If any low back disability is diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  The examiner must further opine whether the Veteran's low back disability is at least as likely as not related to his claimed lifting injury in service.  In so doing, the examiner must address the March 2017 opinions of D. B. P., M.D., and T. W. B., M.D., the Veteran's private treating physicians.  

For any opinion offered the VA examiner must state HOW AND WHY he or she reached the proffered opinion.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

A copy of the notice informing the Veteran of the date, time, and location of the VA examination must be associated with his claims file.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims file.  

3.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016). 

4. Thereafter, undertake any other indicated development and then readjudicate the issue of entitlement to service connection for a low back disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

It must be emphasized that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, it must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


